 



EXHIBIT 10.13
FIRST AMENDMENT TO
COOPER INDUSTRIES
AMENDED AND RESTATED
STOCK INCENTIVE PLAN
(Amended and Restated February 9, 2005)
WHEREAS, Cooper US, Inc. (the “Company”) maintains the Cooper Industries Amended
and Restated Stock Incentive Plan (the “Plan”); and
WHEREAS, the Company desires to amend the Plan in certain respects;
NOW, THEREFORE, the Plan is hereby amended, effective as of August 1, 2006 as
follows:
     1. Section 14.2 of the Plan is hereby amended in its entirety to read as
follows:
If there is a change in the number of outstanding Shares of Common Stock by
reason of any stock dividend, stock split or reverse stock split,
recapitalization, reclassification, reorganization, merger, consolidation,
combination or exchange of Shares, or similar corporate change, an equitable
substitution or proportionate adjustment shall be made to:

  (i) the aggregate number of Shares available for issuance under the Plan;

  (ii) the number of Shares subject to outstanding Awards granted under the
Plan;

  (iii) the Option exercise price per Share; and

  (iv) number of deferred Shares credited to a Participant’s account pursuant to
Section XI.

Executed as of this 1st day of August 2006.
COOPER US, INC.

     
By:
  /s/ David R. Sheil
 
 
 
 
  David R. Sheil
 
  Senior Vice President
 
  Human Resources and
 
  Chief Administration Officer

